NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                  __________

                                  No. 11-1559
                                  __________

                         UNITED STATES OF AMERICA

                                       v.

                    DAGOBERTO ENRIQUE ESTRELLA
                            a/k/a EL TIO
                            a/k/a TONY

                    DAGOBERTO ESTRELLA, Appellant
                            __________

                On Appeal from the United States District Court
                          for the District of New Jersey
                     (D.C. Criminal No. 2-08-cr-00656-001 )
               District Judge: The Honorable Susan D. Wigenton

                 Submitted Under Third Circuit L.A.R. 34.1(a)
                              January 10, 2012

         BEFORE: FUENTES, JORDAN, and NYGAARD, Circuit Judges


                           (Filed: February 28, 2012 )

                                  __________

                           OPINION OF THE COURT
                                 __________

NYGAARD, Circuit Judge
       Dagoberto Enrique Estrella appeals the judgment of sentence imposed by the

District Court following his plea of guilty pursuant to a plea agreement. His counsel has

moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), and Estrella

declined to submit a pro se brief. We will grant counsel’s motion and affirm the

judgment of the District Court.

                                             I.
       Inasmuch as we write for the parties, we provide only a brief recitation of the facts

of this case and its procedural history. Estrella pleaded guilty to one count of conspiracy

to distribute, and possession with intent to distribute one kilogram or more, of a mixture

or substance containing heroin, in violation of 21 U.S.C. § 841(a)(1) and § 841(b)(1)(A).

The District Court found Estrella’s total offense level to be 29. This gave him an

advisory Guidelines range of between 87 and 108 months. His offense, however, carried

a mandatory minimum sentence of ten years, thereby locking his Guidelines range in at

120-months.

       The District Court determined that the “safety valve” provision, 18 U.S.C. §

3553(f)(1)–(5), applied. Estrella was sentenced to 108-months imprisonment, 12-months

below the mandatory minimum sentence he would have otherwise received. Estrella

filed a timely notice of appeal.

                                            II.

       We exercise plenary review over an Anders motion. See Penson v. Ohio, 488 U.S.

75, 82–83 & n.6 (1988). Under Anders, when counsel files a motion to withdraw, we

must determine first, “whether counsel adequately fulfilled [Third Circuit Local


                                             2
Appellate Rule 109.2(a) ]’s requirements,” and second, “whether an independent review

of the record presents any non-frivolous issues.” United States v. Youla, 241 F.3d 296,

300 (3d Cir. 2011).

       To satisfy the first requirement, appointed counsel must file a motion to withdraw

and support it with a brief that “satisfies the court that counsel has thoroughly examined

the record in search of appealable issues, and ... explain[s] why the issues are frivolous.”

Id. at 300. Counsel must “refer [ ] to anything in the record that might arguably support

the appeal,” Anders, 386 U.S. at 744, but “need not raise and reject every possible claim.”

Youla, 241 F.3d at 300. “[A]t a minimum, he or she must meet the “conscientious

examination” standard set forth in Anders.” Id.

       Here, we are satisfied that Estrella’s counsel, William J. Hunt, Esquire, has

examined the record for appealable issues and has explained why none have merit. The

District Court conducted a thorough and extensive colloquy with Estrella. The record

reveals Estrella’s acknowledgement that he was not under the influence of drugs or

alcohol, that he was satisfied with his attorney, and that he had discussed his case with

counsel. Estrella further indicated that he understood the charges against him and what

rights he was waiving by pleading guilty.

       Moreover, Estrella’s sentence was procedurally and substantively reasonable. The

District Court followed the three-step process we endorsed in United States v. Gunter,

462 F.3d 237, 247 (3d Cir. 2006), and gave “rational and meaningful consideration [to]

the factors enumerated in 18 U.S.C. § 3553(a)” as we required in United States v. Grier,

475 F.3d 556, 571 (3d Cir. 2007) (en banc).

                                              3
                                             III.

       We conclude that counsel has met the requirements of Anders, and our own

independent review of the record reveals no nonfrivolous grounds for appeal. Therefore,

we will affirm the District Court’s judgment of sentence and grant counsel’s motion to

withdraw. Counsel is also relieved of any obligation to file a petition for a writ of

certiorari in the United States Supreme Court. See THIRD CIRCUIT L.A.R. 109(2)(b).




                                              4